Citation Nr: 0024002	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to benefits under 38 C.F.R. § 1151 for left eye 
loss of vision as a result of eye surgeries performed at a VA 
Medical Center in May 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
following a November 1998 decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for compensation 
benefits under 38 C.F.R. § 1151.


FINDING OF FACT

No competent medical evidence has been presented to show that 
the left eye loss of vision following eye surgeries at a VA 
Medical Center in May 1997 was due to VA fault or an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The claim for benefits under 38 U.S.C.A. § 1151 for left eye 
loss of vision as a result of eye surgeries performed at a VA 
Medical Center in May 1997 is not well grounded.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran filed his claim for benefits under 38 C.F.R. 
§ 1151 with the RO in December 1997.  Thereafter, VA medical 
records were received which show that the veteran was 
hospitalized at a VA facility from May 12 to May 15, 1997.  
On May 12, 1997, the veteran underwent phacoemulsification of 
a cataract in the left eye.  However, during that surgery, 
part of the cataract nucleus sank into the eye.  Attempts to 
raise the cataract nucleus into the anterior chamber were 
unsuccessful.  Therefore, an intraocular lens was put into 
the sulcus, the wound was closed, and the operation was 
terminated.  VA physicians at that time decided that the 
cataract nucleus would be removed the next day with a 
vitrectomy.  See May 12, 1997, operation report.  On May 13, 
1997, the veteran underwent a left posterior vitrectomy.  
However, during that surgery, it was noticed that the veteran 
had perfuse intraocular hemorrhage coming from the 
superotemporal ciliary body.  Efforts to stop the bleeding, 
including intraocular cautery and increased intraocular 
pressure, were not successful.  The operation was terminated 
and it was decided that the surgery would be performed at a 
later date.  See May 13, 1997, operation report.  On May 15, 
1997, the veteran was discharged from the hospital, 
instructed to wear a left eye shield, given eye drops (Pres-
Forte every two hours and prednisone twice a day), and 
scheduled for a follow-up with ophthalmology, as well as for 
a subsequent surgery for removal of the retained lens 
particle.  See May 15, 1997, discharge summary.  

The veteran was hospitalized by VA from May 21 to May 25, 
1997.  On May 21, 1997, he underwent a left posterior 
vitrectomy without complications.  During that procedure, a 
vitreous hemorrhage was removed by vitrectomy, a retained 
nucleus was observed hanging from the ciliary body and 
removed, and heavy liquid was placed into the eye, aspirated, 
and then replaced with a gas.  Additionally, it was observed 
that the retina was detached temporally; repair of this 
problem was undertaken.  Thereafter, it was reported that the 
incision was closed without any relevant complications (i.e., 
while the veteran had cardiac complication during and after 
the May 21, 1997, surgery requiring that he stay hospitalized 
until May 25, 1997, this complication is not relevant to the 
current issue on appeal.).  See May 21, 1997, operation 
report; VA hospitalization records dated from May 21, 1997, 
to May 25, 1997.  

Thereafter, VA treatment records show the veteran's 
complaints and/or treatment for loss of vision in the left 
eye.  See ophthalmology treatment records dated May 1997 to 
July 1997, September 1997, and December 1997; treatment 
records dated in August 1997 and March 1998.

In November 1998, Dr. Chong Choon Han filed a memorandum with 
the RO.  Dr. Han reported that the veteran had a cataract 
operation on May 12, 1997, and during that operation the 
nucleus dropped into the vitreous cavity.  It was noted that, 
on May 13, 1997, a vitrectomy was attempted to retrieve the 
nucleus but the operation had to be terminated before this 
could be accomplished because of an intraocular hemorrhage.  
On May 21, 1997, a vitrectomy and lens removal was performed.  
Additionally, while the veteran had cardiac complication 
during and after the May 21, 1997, surgery, these problems 
were taken care of.  Following the surgeries, the veteran 
became blind in the left eye and continues to be blind.  Dr. 
Han opined that complications of a cataract surgery were as 
follows:  iris prolapse, prolapse of vitreous, expulsive 
hemorrhage, detachment of choroid, secondary glaucoma, 
cystoid macular edema, septic infection, delayed re-formation 
of the anterior chamber, and the nucleus dropping into the 
vitreous cavity.  Dr. Han opined that the nucleus dropping 
into the vitreous cavity was not an uncommon complication and 
that the veteran's "blindness [was] not due to malpractice, 
but as a cataract operation complication or 'just one of 
those things that happen.'"

II.  Applicable Law

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Initially, the Board notes that that 
provision was been amended in 1996 and the amendments were 
made applicable to claims filed on or after October 1, 1997.  
See, e.g., Jones v. West, 12 Vet. App. 460, 463 (1999); 
VAOPGCPREC 40-97 (Dec. 31, 1997).  Therefore, because the 
veteran filed his claim for benefits under § 1151 in December 
1997, this claim must be decided under the current, post-
October 1, 1997, version of 38 U.S.C.A. § 1151, as enacted by 
Public Law No. 104-204, § 422, 110 Stat. 2926-27 (1996).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
as it existed prior to amendment, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
provisions were invalidated by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (1996), codified at 
38 U.S.C.A. § 1151 (West Supp. 2000); see also VAOPGCPREC 40-
97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. 

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable is required for this claim to be granted, if the 
evidence were to establish additional disability which was 
caused by hospital care, or by medical or surgical treatment.

A person who submits a claim for VA benefits has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  Only if the veteran meets this burden does VA have 
the duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the veteran does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertions are 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that the requirements for a well-grounded 
claim under the former version of section 1151 parallel those 
that apply to claims of service connection.  See Jones, 
12 Vet. App. at 464.  Specifically, the veteran must submit:  
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of 
incurrence of aggravation of an injury as the result of 
hospitalization, medical, or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See Jimison v. West, 
13 Vet. App. 75 (1999); Jones, 12 Vet. App. at 464.

The Court has also suggested, without deciding, that a 
continuity-of-symptomatology analysis might apply in this 
context.  In that regard, the Court has indicated that a 
claim under the former version of § 1151 might also be well 
grounded if the file contains:  (1) evidence that a condition 
was "noted" during the veteran's hospitalization or 
treatment; (2) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and post-hospitalization/treatment 
symptomatology.  See Jones, 12  Vet. App. at 464.

The Board finds that a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151, as amended, must also be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization, or medical or surgical 
treatment which disability was proximately caused by instance 
of fault or an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West Supp. 2000); see also Jimison v. 
West, 13 Vet. App. 75, 77-78 (1999).  

III. Analysis

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  While 
the records show the veteran has additional disability as a 
result of VA surgical treatment (i.e., greater loss in left 
eye visual acuity), none of the records on appeal includes 
medical opinion evidence to the effect that the increase in 
left eye blindness resulted from VA fault or an event not 
reasonably foreseeable.  Specifically, no medical evidence 
has been submitted which would reflect that any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care and/or medical treatment resulted in greater 
loss of left eye vision.  Likewise, no medical opinion has 
been presented to show that any event coincident with 
treatment, such as the nucleus dropping into the vitreous 
cavity was an event not reasonably foreseeable.  In fact, the 
only medical opinion in the record on this point concluded 
that such an event was a common complication of such surgery.  
As discussed above, VA fault or an event not reasonably 
foreseeable is required in order for the claim to be granted.  
38 U.S.C.A. § 1151.  Therefore, because the veteran has not 
presented medical evidence on either point, the claim is not 
well grounded.

In reaching its conclusion, the Board recognizes that the 
veteran is competent to describe the symptoms he experienced 
during his hospitalization and since.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  However, he is not competent to provide the 
necessary medical evidence.  Id.


ORDER

The claim of entitlement to benefits under 38 U.S.C.A. § 1151 
for left eye loss of vision as a result of eye surgeries 
performed at a VA Medical Center in May 1997 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

